Citation Nr: 0519367	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-12 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for atrial fibrillation to 
include as secondary to service-connected systolic heart 
murmur.  


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from April 1942 to November 
1945.  He has unverified service in the United States Army 
Reserves from 1946 to 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

Based on a December 2, 2004 motion from the veteran's 
representative, this appeal has been advanced on the docket 
because of the veteran's age.  38 U.S.C.A.            § 
7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent medical evidence shows that the currently 
diagnosed atrial fibrillation was clinically identified 
several years after the veteran's discharge from active 
service and any service he reportedly served in the reserves; 
the competent medical evidence shows that the veteran's 
atrial fibrillation is not related to an incident of his 
service or the service-connected heart murmur.  





CONCLUSION OF LAW

Atrial fibrillation was not incurred in or aggravated by 
active duty and is not proximately due to or the result of 
the service-connected systolic heart murmur.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

December 2004 Board Remand and Veterans Claims Assistance Act 
of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United 
States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  Id.  

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in February 2003, 
the RO advised the veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to the claim, including 
which portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The February 2003 
VCAA notice, however, failed to advise the veteran of what 
the evidence must show to establish entitlement to service-
connection of the claimed disability on a direct and 
secondary basis.

Pursuant to the Board's December 2004 Remand, in 
correspondence dated in January 2005, the Appeals Management 
Center (AMC) advised the veteran of what the evidence must 
show to establish entitlement to service-connection of the 
claimed disability on a direct basis but failed to notify him 
of the requisite elements for establishing secondary service 
connection.  The Board is required by law to ensure the 
RO/AMC's compliance with the Remand instructions.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board finds that the 
veteran is not prejudiced by this deficiency in notice as he 
has been provided with adequate notice of all the elements 
required to establish service connection of a disability on a 
secondary basis.  In the March 2003 rating decision, the RO 
notified the veteran that "[s]ervice connection may be 
granted for a disease or injury which resulted from a 
service-connected disability or was aggravated thereby."  In 
the February 2004 Statement of the Case (SOC), the Decision 
Review Officer (DRO) similarly notified the veteran that 
"[s]ervice connection may be granted for a disease or injury 
which resulted from a service-connected disability or was 
aggravated thereby."  The DRO also provided the veteran with 
the VA regulation pertaining to secondary service connection 
claims.  For the Board at this juncture to direct the RO/AMC 
to provide the veteran with notice of this exact same 
information only this time in yet another VCAA notice would 
unnecessarily impose additional burdens on VA with no 
appreciable benefit flowing to the veteran.  For these 
reasons, the Board will not remand the case to the AMC for 
noncompliance with the Remand directives.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

During the course of this appeal, the Court handed down 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court reaffirmed that the enhanced 
duty to notify provisions under the VCAA should be met prior 
to an initial unfavorable agency of original jurisdiction 
(AOJ) decision on the claim.  In the instant appeal, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in January 2005 (concerning what the 
evidence must show to establish entitlement to service-
connected compensation benefits) was not given prior to the 
first AOJ adjudication of the claim, the case was 
reconsidered again by a DRO in March 2005 and the 
Supplemental Statement of the Case (SSOC) was provided to the 
veteran.  Also, the January 2005 VCAA notice was provided by 
the AMC prior to the latest transfer of the veteran's case to 
the Board.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  

The Board acknowledges that the February 2003 and January 
2005 VCAA notices contained no specific request for the 
veteran to provide any evidence in the veteran's possession 
that pertained to the claim or something to the effect that 
the veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1) (2004).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  The 
RO/AMC asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notices did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id.  Also, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the March 
2003 rating decision, February 2004 SOC, and March 2005 SSOC, 
which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  The February 2004 
SOC and March 2005 SSOC provided the veteran with notice of 
the laws and regulations pertinent to his claim, including 
the law and implementing regulations of the VCAA.  The Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a VA Compensation and Pension 
examination and obtained a medical opinion on the etiology of 
his atrial fibrillation in March 2003.  The veteran submitted 
several private treatment records from various health care 
providers.  The RO afforded the veteran a local hearing 
before a DRO in April 2004.  The transcript on the hearing 
has been associated with the claims file pursuant to the 
Board's December 2004 Remand directive.  Several VA Form 
3101s show that the National Personnel Records Center (NPRC) 
has indicated that the veteran's service records (including 
reserve records dated from 1946 to 1953) are 'fire-related.'  
[Only the April 1942 enlistment examination report, the 
October 1945 separation examination report, and an April 1945 
examination report are of record.]  Thus, any outstanding 
records are presumed to have been destroyed in the fire that 
occurred at the NPRC in 1973.  The NPRC also indicated that 
no Surgeon General Office records were available.  Therefore, 
the Board finds that any further efforts to obtain 
outstanding service records and records from alternative 
sources would be futile in the current appeal.  38 U.S.C.A. § 
5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  The 
veteran has not made the RO/AMC or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  The Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.


Evidence

Available service medical records show that the veteran's 
cardiovascular system was clinically evaluated as normal at 
the April 1942 enlistment examination.  An April 1945 
examination report showed that the examination revealed a 
systolic initial murmur, slight on inspiration.  The October 
1945 separation examination report noted the April 1945 
finding.  The current examination revealed a normal heart.  

North Memorial Health Care records dated from February 1999 
to April 1999 show that in February 1999, Dr. D.S. noted that 
the veteran had a history of recent onset of atrial 
fibrillation in the "past month and a half."  An 
examination also revealed a heart murmur.  The veteran 
underwent an elective cardioversion.  An April 1999 record 
noted that an electrocardiogram (ECG) revealed that the 
veteran's atrial fibrillation had returned.  

Methodist Hospital records dated in July 2002 and January 
2003 show that an ECG revealed atrial fibrillation in July 
2002.  

Records from Drs. W.S.T. and L.F.P. dated in 2002 noted no 
relevant findings. 

A March 2003 VA examination report shows that the examiner 
reviewed the claims file.  The examiner indicated that the 
veteran was noted to have a faint heart murmur in service and 
that recently he was found to have atrial fibrillation.  The 
examiner reported that the claims file included a 
cardioversion note that mentioned a I/VI systolic ejection 
murmur at the left sternal border.  The examiner added that 
there was no information in the claims file regarding the 
veteran's evaluation for atrial fibrillation, including 
whether an echocardiogram showed any evidence of valvular 
heart disease.  The heart examination revealed a "primarily 
regular rhythm with frequent irregular beats and short bursts 
of irregularly irregular rhythm."  The examiner noted that 
he did not detect a murmur at the examination.  The examiner 
provided assessments of history of heart murmur, type 
unspecified and atrial fibrillation, status post failed 
cardioversion.  The examiner commented that there was no 
information in the claims file that would lead to the 
conclusion that the veteran's atrial fibrillation was 
secondary to his remote history of a heart murmur.  

The evidence that follows was received by the RO in June 
2004.

Charles T. Miller Hospital records dated in May 1951 show 
that the veteran was seen for an unrelated matter.  On review 
of systems, the veteran reported a history that he was 
advised that he had a heart murmur.  The physical examination 
revealed no murmur and regular aortic regurgitation/pulmonic 
regurgitation.

St. Cloud Hospital records dated in January 1962, December 
1962, and April 1967 show that in connection with upcoming 
surgery for an unrelated matter, an examination of the 
veteran's heart was conducted in January 1962.  The 
examination revealed normal findings.  Dr. A. noted that the 
veteran's heart tones were of good quality. 

Abbott Northwest Hospital records dated in July 1993 showed 
that the initial ECG revealed atrial fibrillation and 
thereafter an ECG revealed that a sinus rhythm had replaced 
the atrial fibrillation, according to the reviewer. 

Mayo Clinic records dated in July 1993 and January 1994 
include a January 1994 record that noted a diagnosis of 
history of atrial fibrillation associated with epinephrine 
injection given for an idiopathic angloedema.  In an April 
2004 letter to the Mayo Clinic, the veteran indicated that he 
was diagnosed with a heart murmur at the time he was called 
up for service in the Korean War.  He maintained that he did 
not undergo an ECG in 1945 or 1950.  

Methodist Hospital and Park Nicollet clinic records dated in 
December 1978 and from February 1996 to April 2004, include 
an April 2004 record that noted that the veteran queried 
whether service physicians would have been able to recognize 
that he had atrial fibrillation at that time without 
administering a cardiogram.  Dr. W.T. reported that the 
veteran indicated that he was told that he had a heart 
murmur, which kept him out of some branches of the service, 
but he was not sure about the duration of the history of his 
atrial fibrillation.  Dr. W.T. indicated that he advised the 
veteran that he could not assess how long the veteran had had 
his atrial fibrillation.  Dr. W.T. noted that it was unlikely 
that the veteran had atrial fibrillation back then, although 
he added that this possibility could not be excluded, but he 
maintained that the only way to prove it was to find a 
cardiogram.  The Methodist/Park records further show that 
ECGs dated in July 2003 and October 2004 indicated that the 
veteran had atrial fibrillation, according to the reviewers.  
The records also show that examinations revealed the presence 
of a heart murmur. 

In several statements of records, the veteran maintained that 
a "heart murmer [sic]   . . . or atrial fibrillation" was 
discovered at his separation examination and at the physical 
examination he underwent in connection with a 'call-up' in 
the Officers Reserves for the Korean War.  Along with the 
July 2003 statement, the veteran submitted as proof of his 
contention a copy of the April 1945 examination report that 
noted that the heart examination revealed a systolic initial 
murmur.  In the August 2003 statement, the veteran noted that 
his atrial fibrillation was initially "fully diagnosed" by 
the service physician who examined him at the time he was 
called up for service to serve during the Korean conflict.  
Then in a June 2004 statement, the veteran maintained that 
service and reserve service examiners advised him only that 
he had a heart murmur.  He maintained that at no time did he 
undergo an ECG at that time, and he emphasized that only an 
ECG could determine the difference between a heart murmur and 
atrial fibrillation.  The veteran submitted information that 
concerned the history of the ECG and a list of the more 
common findings on abnormal ECGs.  Lastly, at the April 2004 
hearing, the veteran confirmed that it was his position that 
his atrial fibrillation was either secondary to his heart 
murmur or it existed at the time the heart murmur was 
discovered.  


Analysis

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt doctrine under 
38 U.S.C. § 5107(b).  Dixon v. Derwinski, 3 Vet. App. 261, 
264 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  In addition, service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  

The medical evidence of record shows that the veteran is 
currently diagnosed with 
atrial fibrillation.  Thus, a current disability is shown by 
the evidence.  

The available service medical records show that no 
examination revealed the presence of atrial fibrillation in 
service.  The overwhelming majority of the veteran's 
statements reflect that during service and during any time he 
spent in the reserves, he was only advised by service 
physicians that he had a heart murmur.  The veteran often 
uses 'atrial fibrillation' and 'heart murmur' interchangeably 
as if these two disorders are one and the same, however, the 
medical evidence clearly shows that these two disorders are 
in fact separate coexisting disorders.  The Charles T. Miller 
Hospital records dated in May 1951 show that the veteran only 
reported a positive history for a heart murmur.  St. Cloud 
Hospital records show that no heart disorder manifested by 
atrial fibrillation was identified on examination of the 
heart in January 1962.  According to Dr. W.T., the veteran 
candidly indicated that he was unsure of the onset of his 
atrial fibrillation.  The private treatment records do not 
note a diagnosis of atrial fibrillation until July 1993.  
Thus, the evidence does not show that atrial fibrillation was 
identified in service between 1942 and 1945, or during any 
period of reserve service that reportedly ended in 1953.  

There is similarly no competent medical evidence that 
otherwise shows that the veteran's atrial fibrillation is 
related to a period of active service or to the service 
connected heart murmur.  The March 2003 VA examiner 
determined that there was no basis in the record for him to 
conclude that the atrial fibrillation was secondary to the 
heart murmur.  There is no suggestion in the medical records 
associated with the claims file after the VA examiner's 
opinion was provided (i.e., evidence received by the RO in 
June 2004 and the July 2003 and October 2004 ECGs), that 
tends to go against the opinion expressed by the VA examiner, 
and no competent   countervailing medical opinion is of 
record.  The Board notes that the VA examiner's opinion is 
based on a review of the veteran's claims file and 
examination of the veteran.  Also, the VA examiner's opinion 
is supported by a rationale and found to be persuasive when 
considered with the rest of the evidence of record.  
Therefore, the Board finds the VA examiner's opinion 
dispositive on the question of whether there is a 
relationship between the veteran's atrial fibrillation and 
heart murmur. 

As for the veteran's opinion that his atrial fibrillation was 
either secondary to his heart murmur or it existed at the 
time the heart murmur was discovered, the Board notes that 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran is not a medical expert, his assertions of a 
relationship between his atrial fibrillation and service or 
the heart murmur or his unfounded speculation that atrial 
fibrillation might have existed during service but was 
undetected in the absence of an ECG, cannot constitute 
competent evidence of such a relationship.  Accordingly, 
service connection for atrial fibrillation to include as 
secondary to service-connected systolic heart murmur is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim; 
therefore, that doctrine is not for application in this case.   
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for atrial fibrillation to include as 
secondary to service-connected systolic heart murmur is 
denied. 

	 
                       
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


